Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 2, 2021

                                       No. 04-21-00245-CV

                             IN THE INTEREST OF M.A.V., JR.,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01590
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Counsel
states he has provided copies of the brief and motion to withdraw to appellant and informed
appellant of his right to review the record and file his own brief. See id.; Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel’s letter also enclosed a form to
use to request review of the appellate record. If appellant would like a copy of the appellate
record, he must file the motion in this court no later than August 12, 2021.

        If appellant desires to file a pro se brief, we order that he do so by September 1, 2021. If
appellant files a timely pro se brief, appellee may file a responsive brief no later than twenty days
after appellant’s pro se brief is filed in this court. We further order the motion to withdraw filed
by appellant’s counsel is held in abeyance pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court